 

Exhibit 10.t

 

Cash Bonus Plan

For Executive Officers of The L. S. Starrett Company

Adopted by the Board of Directors on October 17, 2012

 

 

The Cash Bonus Plan bases awards on achievement of financial goals, which are
reviewed and recommended by the Compensation Committee and are approved by the
Board of Directors. The goals are established based upon a fully vetted budget
process for all divisions and includes specific goals for consolidated sales,
operating profit and cash flow. Realization of a 4% minimum income before tax
must be achieved before any cash bonuses for the named executive officers are
awarded. This 4% minimum threshold is identical to the previous cash bonus plan.

 

Once the 4% minimum income before tax is achieved, the participant earns a
percentage of salary based upon the percentage level of achievement against the
three financial goals of sales, operating profit and cash flow. Each
participant’s financial goals are weighted on a percentage basis to reflect
their specific responsibilities.

 

The percentage weighting for each financial goal is applied to a scale to
calculate the percentage of salary earned. The scale begins at achievement of
90% of a goal is equal to 15% of salary. The percentage of salary increases 1%
for 1% increase in achievement of the goal up to 95%; 2% of salary for each 1%
increase in achievement of goal up to 100%; and 3% increase in salary for each
1% increase in achievement of goal up to 110%. The fiscal 2013 plan is capped at
50% of salary.

 

The Cash Bonus Plan covers the four executive officers responsible for the
Company’s worldwide results: Douglas A. Starrett, Stephen F. Walsh, Anthony M.
Aspin and Francis J. O’Brien.

 